DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Response to Amendment
The amendment filed on 07/15/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-15 are pending. 

Election/Restrictions
Restriction requirement is withdrawn in response to amendment filed 04/28/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubular structure of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout US 3,794,210 herein after referred to as Stout.
Regarding claim 1 Stout discloses a blank for forming an article carrier (Fig. 2), the blank comprising:
a plurality of panels (Fig. 1-6) for forming walls of the carrier including a first side panel (28 side wall), a second side panel (1 side wall) and a bottom panel (36 bottom wall), 
the first side (28) panel being hinged (37 fold line) to the bottom panel (36) by a first hinged connection (37) having a length and the bottom panel (36) being asymmetrical (Fig. 2) and having first (100, Fig. 11 modified Fig. 2 see below) and second (101, Fig. 11) opposed end edges, 
the first end edge (100) being offset from a first end edge of the adjacent first side panel (28) by a first distance (distance between fold line 31 and line 104), 
the second end edge (101) of the bottom panel being offset from a second end edge of the adjacent first side panel (28) by a second distance (distance between fold line 29 and line 105), and the first distance being greater than the second distance (Fig. 11), 
the bottom panel comprising a beveled corner (102, Fig. 11), the beveled corner being located at an intersection of the first end edge (100) of the bottom panel with a free side edge (103, Fig. 11) of the bottom panel, the free side edge being opposite from a side edge of the bottom panel that is hinged to the first side panel,
wherein the first side panel (28) has a width defined as the distance between first (31) and second end (29) edges thereof, and the length of the first hinged connection (37) is less than the width of the first side panel (28, Fig. 2).
Regarding claim 2 Stout discloses the blank according to claim 1 and further discloses wherein the bottom panel (36, Figs. 2-3) is asymmetrical about a center axis of the first side panel (28), the center axis being perpendicular to the side edge of the bottom panel hinged to the first side panel (Figs. 2-3).
Regarding claim 3 Stout discloses the blank according to claim 1 and further discloses wherein the bottom panel (36) has a width defined as the distance between first (100) and second opposed end edges (101) thereof, wherein the width of the bottom panel (36) is less than the width of the first side panel (28, Figs. 2-3), and wherein a notional half-way line of the bottom panel (36) is off-set from a notional half-way line of the first side panel (28).
Regarding claim 11 Stout discloses an article carrier formed from the blank of claim 1 (Fig. 1).
Regarding claim 12 Stout discloses an article carrier formed from a blank (Fig. 2), the blank comprising:
a plurality of outer walls (Fig. 1-6) comprising first side panel (28 side wall), and second side panel (1 side wall) and a bottom panel (36 bottom wall), 
wherein the bottom panel (36) is hinged to the first side panel (28) by a first hinged connection (37) having a length, the bottom panel (36) being asymmetrical (Fig. 2) and having first (100, Fig. 11 modified Fig. 2 see below) and second (101, Fig. 11) opposed end edges, 
wherein the first end edge (100) is offset from a first end edge of the adjacent first side panel (28) by a first distance (distance between fold line 31 and line 104), 
wherein the second end edge (101) of the bottom panel is offset from a second end edge of the adjacent first side panel (28) by a second distance (distance between fold line 29 and line 105), and wherein the first distance being greater than the second distance (Fig. 11), 
the bottom panel comprising a beveled corner (102, Fig. 11), which beveled corner is located at an intersection of the first end edge (100) of the bottom panel with a free side edge (103, Fig. 11) of the bottom panel, which free side edge is opposite from a side edge of the bottom panel that is hinged to the first side panel,
wherein the first side panel (28) has a width defined as the distance between first (31) and second end (29) edges thereof, and the length of the first hinged connection (37) is less than the width of the first side panel (28, Fig. 2).
Regarding claim 13 Stout discloses an article carrier according to claim 14 and further discloses wherein a carrying handle is formed in the medial partition structure (Fig. 1).
Regarding claim 14 Stout discloses an article carrier according to claim 12, comprising: a medial partition structure (Fig. 1) formed from at least two medial panels (15 and 16 inner handle panel, Figs. 1-6) hingedly connected (17 medial fold line) to each other, the medial partition structure being coupled to the tubular structure (Figs. 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stout and as evidenced by Wood US 4,480,746 herein after referred to as Wood..
Regarding claim 8 Stout discloses the blank according to claim 1 and further discloses wherein the second side panel (1) is spaced from and located opposite to the first side panel (28, Fig. 1-6), and wherein a securing panel (2 glue flap) is hinged (3 fold line) to the second side panel (1), by a second hinge connection (3) having a length, the securing panel (2) is configured for attachment to the bottom panel (Col. 3 lines 62-63), and the securing panel is asymmetrical (Figs. 1-6) about a center axis of the adjacent second side panel (1) and has first (107, Fig. 11) and second (108, Fig. 11) opposed end edges, and wherein the first end edge (107) of the securing panel is offset from a first end edge (7 fold line) of the adjacent second side panel by a third distance (distance between line 7 and 110, Fig. 11) and wherein the length of the second hinged connection (3) is less than the width of the first side panel (3 is not the full width of 28, Fig. 3).
Stout discloses substantially all the limitations of the claim(s) except the second end edge of the securing panel is offset from a second end edge of the adjacent second side panel by a fourth distance and wherein the third distance is greater than the fourth distance.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have the second end of the securing panel offset from the second end of the adjacent second side panel, since applicant has not disclosed that the offset distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a non-offset securing panel. Additionally, applicant specification states in paragraph [0012] that the offset is optional and may be offset, thus is not critical. Additionally, as shown in Wood (Fig. 10) a securing panel (34) with first and second end that are offset from a first and second ends of adjacent side panel (33 shown by the distance by lines 110 and 109 and corresponding folds lines on the first and second end of the second side panel) is well known in the art and would yield predictable results. This modification will also further reduce the second hinged connection.
Regarding claim 9 Stout as modified discloses the blank according to claim 8 and further discloses wherein the third distance (between lines 110 and 7) is a similar distance to the first distance at which the first end edge (100) of the bottom panel is offset from the first end edge of the first side panel (28, distance between 104 and 31, Figs. 2 and 11).


    PNG
    media_image1.png
    489
    744
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Bundy et al. US 2016/0318649 A1, herein after referred to as Bundy.
Regarding claim 10 Stout discloses the blank according to claim 1. Wood is silent to if the blank according to claim 1 is cut from a larger sheet of material along with a plurality of other similar such blanks and wherein said other similar such blanks and said blank are closely nested on said larger sheet of material.
Bundy teaches a plurality of similar blanks cut from a larger sheet of material that are closely nested on a large sheet of material (Figs. 2-4, paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the blank of Wood from a larger sheet of material with a plurality of closely nested blanks as taught by Bundy as doing so is well known in the art and yield predictable results. Additionally, placing blanks closely on a sheet of material will reduce the amount of material wasted during manufacturing (paragraph [0040], lines 8-11).

    PNG
    media_image2.png
    805
    889
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4-7 and 15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not considered persuasive. Applicant’s arguments are that “arguments based on measurement of the drawing features are of little value” as no measures are used (i.e. 1 inch/1mm) this is a moot point. Applicant is correct that lines 100, 101, 102 etc. from the Fig. 11 are not included in Fig. 2 of Strout. It is a modified Fig. 2 to help with clarity of argument to easily show what structure and areas are being discussed and the lines are projected from side edges that are clearly shown. Again, measurements are not used, but one can learn from the drawings that the edges 100 and 101 are offset from the fold lines 31 and 29 which are the sides of the bottom panel. Applicant arguments to the length of the second hinged connection are addressed above and are shown in at least Fig. 3. Further arguments to the drawings to claims 8 and 9 are also moot as measurements are not used. Applicant argues that no rationale was provided for the rejection of claim 8. Rationale was provided, as was restated in the arguments. In addition to being a design choice as the applicant specification states in paragraph [0012] that the offset is optional and may be offset, thus is not critical. Additionally, Wood is evidence that it is obvious as someone has already done it, thus is well-known in the art and will yield predicable results. Applicant’s arguments to claim 10 are based are arguments to claim 1 which are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735